Title: To George Washington from William Heath, 13 March 1782
From: Heath, William
To: Washington, George


                        Dear General,

                            Head quarters, Highlands, March 13th 1782.
                        
                        By the last post I was honored with yours of the 28th ultimo, and two of the 4th instant.
                        The mode proposed for supplying the officers with clothing, is to some of them agreeable, to others
                            disagreeable—on which side the majority lays, I am at loss to determine. Necessity will probably oblige many to accept the
                            offer. They have for a long time been expecting some relief of money—they are as wretched as can be conceived of—in a
                            regiment, perhaps, not ten dollars can be mustered by the officers belonging to it. Many of them have been obliged to
                            borrow money of inhabitants and run in debt to them for necessaries, upon promises of payment in a short time. I need not
                            point to your Excellency their feelings, when they are dunned by the peasants for small sums and at a loss what answer to
                            give them. Many of them have families, from whom they have been long absent, and whose circumstances require a part of
                            their wages, and have probably for months past been flattered with representations of relief—have obtained monies from
                            their neighbors upon the expectation of having it in their power soon to repay them. These several considerations taken
                            together, produce reflections in the mind of the officer, not friendly to his own comfort, or the public service. They
                            have been so often deceived with paper money and depreciation notes that any thing of the kind is scarcely listened
                            to—they have generally proved opportunities for sharpers to feather their nests. From all that I see, or can gather from
                            the officers, there never was a period when some money from some quarter was more necessary for the good of the service,
                            than at present.
                        I have heard nothing from general Schuyler on the subject of one of your letters of the 4th since he informed
                            me that a scout had been sent out. I am rather apprehensive that the season will be too far advanced to expect any
                            advantage. But every attention shall be paid to the object, if it shall appear probable of Success. Colonel Tupper, who now
                            commands at the northward, informs me, that about twenty Indians have been down to the little falls on the Mohawk river,
                            burnt one house, and taken one prisoner.
                        I had some time since directed that the recruits should be drilled and instructed in the first rudiments of
                            their duty, with all possible attention, and the old soldiers until the ground got dry, exercised by companies in the
                            manual exercise, firings, &c. that when the weather will admit of their forming battalion, they may be perfected
                            in their manoeuvres. We yet continue to put under inoculation such recruits as come on who have not had the small-pox. How
                            long shall the practice be continued?
                        I have written to Colonel Varick for the paper you are pleased to mention as the criterion to determine the
                            validity of challenges in the general court-martial for the trial of major general McDougall. Your Excellency mentions that a
                            line to Colonel Varick was enclosed—it was some how omitted—none came under my cover.
                        I am sorry that so many obstacles and delays happen in this business. I had flattered myself with the hopes
                            of obtaining a short leave of absence before the campaign opened, to make a visit to the eastward—From a winter’s very
                            close confinement, my health, as well as some private concerns strongly urge it—And it is my wish, when such indulgence
                            can be obtained, it may be at a season, eligible, as it respects myself and the public service. I am with the highest
                            respect, Your Excellency’s Most obedient Servant
                        
                            W. Heath
                        
                    